Execution Copy

REGISTRATION RIGHTS AGREEMENT

        This REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made and
entered into as of July 27, 2001, by and among Ascent Energy Inc., a Delaware
corporation ("Ascent"), and the purchasers named on the signature pages hereto
(each a "Purchaser" and collectively, the "Purchasers"), each of whom has agreed
to purchase warrants (the "Warrants") to purchase shares (the "Warrant Shares")
of common stock, par value $0.001 per share (the "Common Stock") of the Company.

        In order to induce the Purchasers to purchase the Warrants, the Company
has agreed to provide the registration rights set forth in this Agreement.
Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Warrant Agreement, dated July 27, 2001 (the "Warrant
Agreement"), among the Company and Mellon Investor Services LLC, as Warrant
Agent, relating to the Warrants.

        The parties hereby agree as follows:

        Section 1.    Definitions.  As used in this Agreement, the following
terms shall have the following meanings:

        "Agreement" shall have the meaning assigned to such term in the recitals
hereto, as constituted on the date hereof and as amended from time to time.

        "Commission" means the Securities and Exchange Commission, or any other
federal agency then administering the Securities Act.

        "Common Stock" shall have the meaning assigned to such term in the
recitals hereto, as constituted on the date hereof, and any shares into which
such Common Stock shall have been changed or any shares resulting from any
reclassification of such Common Stock.

        "Controlling Person" shall have the meaning given to such term in
Section 7(a).

        "Demand Registration" shall have the meaning given to such term in
Section 3(a).

        "Exchange Act" means the Securities Exchange Act of 1934, as amended, or
any similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

        "Holder" means each Purchaser named on the signature pages hereto or
otherwise party to this Agreement who as of such date owns outstanding shares of
Registrable Securities.

        "Indemnified Party" shall have the meaning given to such term in Section
7(c).

        "Indemnifying Party" shall have the meaning given to such term in
Section 7(c).

        "Losses" means all losses, claims, damages or liabilities (other than
consequential damages or incidental lost profits) and all costs and expenses
related thereto, including, without limitation, the reasonable fees and
disbursements of counsel.

        "Maximum Contribution Amount" shall have the meaning given to such term
in Section 7(d).

        "NASD" means the National Association of Securities Dealers, Inc.

        "Person" shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization or government or agency or political subdivision
thereof.

        "Piggyback Registration" shall have the meaning given to such term in a
Section 4(a).

        Proceeding" means any claim, suit, action or proceeding, including any
governmental investigation or inquiry.

        "Qualified Holders" means any Holder or Holders holding at any time not
less than 51% of all Registrable Securities.

        "Registrable Securities" means (a) the Warrant Shares and (b) any
additional shares of Common Stock or other securities issued or distributed by
Ascent after the date hereof to any Holder with respect to the Warrants or
Warrant Shares by means of exchange, reclassification, dividend, distribution,
split-up, combination, subdivision, recapitalization, merger, spin-off,
reorganization or otherwise. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale of such securities has become
effective under the Securities Act and such securities have been disposed of in
accordance with such registration statement, (ii) they have become eligible for
resale pursuant to Rule 144(k) under the Securities Act or (iii) they shall
cease to be outstanding.

        "Securities Act" means the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

        "Special Counsel" means counsel chosen by the holders of a majority of
the Registrable Securities being sold pursuant to a registration covered by this
Agreement.

        Section 2.    Acknowledgement of Rights.  Ascent will, upon request of
any Holder, acknowledge in writing its obligations in respect of the rights to
which such Holder shall be entitled under this Agreement; provided that the
failure of such Holder to make any such request shall not affect the continuing
obligations of Ascent to such Holder in respect of such rights.

         Section 3.    Demand Registration.

         (a)    At any time after 185 days after the date that the Common Stock
is registered under Sections 12(b) or 12(g) of the Exchange Act, the Qualified
Holders may at any time and from time to time make a written request for
registration under the Securities Act of an amount of Registrable Securities
equal to not less than 5% of the then outstanding Common Stock (a "Demand
Registration"); provided that Ascent shall not be obligated to effect more than
two Demand Registrations in any 12-month period or more than an aggregate of
four Demand Registrations pursuant to this Section 3(a). A registration will not
count as a Demand Registration until the registration statement filed pursuant
to such Demand Registration has been declared effective by the Commission and
remains effective for the period specified in Section 5(b).

        (b)    If the Qualified Holders so elect, the offering of such
Registrable Securities pursuant to a Demand Registration shall be in the form of
an underwritten offering. The Qualified Holders shall select the managing
underwriters and any additional investment bankers and managers to be used in
connection with the offering; provided that such managing underwriters must be
reasonably satisfactory to Ascent.

        (c)    Neither Ascent nor any of its security holders (other than the
Holders with respect to their Registrable Securities) shall be entitled to
include any of Ascent's securities in a registration statement initiated as a
Demand Registration under this Section 3(a) without the consent of the Qualified
Holders.

        Section 4.    Piggyback Registration.

         (a)    If Ascent proposes to register Common Stock under the Securities
Act (other than on registration statements with respect to corporate
reorganizations or other transactions under Rule 145 under the Securities Act or
registration statements on Form S-8), (i) for its own account or (ii) for the
account of other holders of Common Stock (other than a Demand Registration
pursuant to Section 3(a)), then Ascent shall give written notice of such
proposed filing to the Holders as soon as practicable (but in no event later
than 20 days before the filing date) and such notice shall offer the Holders the
opportunity to register such number of shares of Registrable Securities as the
Holders may request within 20 days after receipt by the Holders of Ascent's
notice on the same terms and conditions as Ascent or such other holders of
Common Stock (a "Piggyback Registration"). The Holders will be permitted to
withdraw all or any part of their Registrable Securities from a Piggyback
Registration any time prior to the date the registration statement filed
pursuant to such Piggyback Registration becomes effective with the Commission.

        (b)    Notwithstanding anything contained herein, if the Piggyback
Registration is an underwritten offering and the lead managing underwriter of
such offering delivers a written opinion to Ascent that the size of the offering
that Ascent, the Holders and any other Persons whose securities are proposed to
be included in such offering propose to make would materially and adversely
affect the offering or offering price, Ascent will include in such Piggyback
Registration all of the Common Stock it proposes to offer and the Common Stock
proposed to be sold by the Holders and any other Persons in the following order
of priority: (i) first, all of the Registrable Securities requested by the
Holders, on a pro rata basis based on the amount of securities sought to be so
registered and (ii) second, securities proposed to be registered by any other
Persons.

        Section 5.    Registration Procedures.  If and whenever Ascent is
required by the provisions of this Agreement to use commercially reasonable
efforts to effect the registration of any of the Registrable Securities under
the Securities Act, Ascent will (except as otherwise provided in this
Agreement):

         (a)    (i)    cooperate with the selling Holders and any underwriters
for the selling Holders, and, in the event of any underwritten public offering,
will enter into usual and customary underwriting agreements with respect thereto
and take all such other reasonable actions as are necessary or advisable to
permit, expedite and facilitate the disposition of such Registrable Securities
in the manner contemplated by the related registration statement, and in each
case to the same extent as if all the securities then being offered were for the
account of Ascent, and (ii) provide to any selling Holder, any underwriter
participating in any distribution thereof pursuant to a registration statement,
and any attorney, accountant or other agent retained by any selling Holder or
any underwriter reasonable access to appropriate Ascent officers and employees
to answer questions and to supply information reasonably requested by such
selling Holder, or by any such underwriter, attorney, accountant or agent in
connection with such registration statement;

        (b)    prepare and file with the Commission a registration statement
with respect to such securities and use commercially reasonable efforts to cause
such registration statement to become and remain effective until the earlier to
occur of the passage of 90 days from the date of effectiveness and the sale of
all of the Registrable Securities registered under such registration statement;
and prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the time period
required pursuant to this Agreement and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all securities
covered by such registration statement whenever the selling Holders shall desire
to sell or otherwise dispose of the same;

        (c)    furnish to such selling Holders, who so request, (i) upon
Ascent's receipt, a copy of the order of the Commission declaring such
registration statement and any post-effective amendment thereto effective, (ii)
such reasonable number of copies of such registration statement and of each
amendment and supplement thereto (in each case including any documents
incorporated therein by reference and all exhibits), (iii) such reasonable
number of copies of the prospectus included in such registration statement
(including each preliminary prospectus), (iv) such reasonable number of copies
of the final prospectus as filed by Ascent pursuant to Rule 424(b) under the
Securities Act, in conformity with the requirements of the Securities Act, and
(v) such other documents, as any such Person may reasonably request. Ascent
hereby consents to the use of the prospectus by each of the selling Holders and
the underwriters or agents (if any), and dealers (if any), in connection with
the offering and sale of the Registrable Securities pursuant to, such prospectus
and any amendment thereto;

        (d)    use commercially reasonable efforts to (i) register or qualify
the securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as each selling Holder shall
reasonably request, (ii) keep such registrations or qualifications in effect and
comply with such laws so as to permit the continuance of offers, sales and
dealings therein in such jurisdictions for so long as may be necessary to enable
such Holder, or any such agent or underwriter to complete its distribution of
the securities pursuant to such registration statement but in no event longer
than two years and (iii) cooperate with such Holders and each underwriter, if
any, in connection with any filings required to be made with the NASD and do any
and all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided, however, that Ascent
shall not be required to (A) qualify to do business as a foreign corporation or
as a dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 5(d) or (B) file any general consent to
service of process;

        (e)    notify each selling Holder and counsel for such selling Holders
identified to Ascent and, if requested by such Persons, confirm such advice in
writing, (i) when the registration statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, (ii) of
any request by the Commission or any state securities authority for amendments
and supplements to the registration statement and prospectus or for additional
information after the registration statement has become effective, (iii) of the
issuance by the Commission or any state securities authority of any stop order
suspending the effectiveness of the registration statement or the initiation of
any Proceedings for that purpose, (iv) if Ascent receives any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation of any Proceeding for such purpose,
(v) of the happening of any event during the period a registration statement is
effective which makes any statement made in such registration statement or the
related prospectus untrue in any material respect or which requires the making
of any changes in such registration statement or any document incorporated by
reference therein in order to make the statements therein not misleading or
which requires the making of any changes in the prospectus or documents
incorporated by reference therein in order to make the statements therein, in
light of the circumstances under which they were made, not misleading and (vi)
of any determination by Ascent that a post-effective amendment to the
registration statement would be appropriate;

        (f)    use its best efforts to prevent the issuance of any order
suspending the effectiveness of a registration statement or of any order
preventing or suspending the use of a prospectus or suspending the qualification
(or exemption from qualification) of any of the securities for sale in any
jurisdiction, and, if any such order is issued, to use commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of a
registration statement at the earliest possible time and provide prompt notice
to each selling Holder of the withdrawal of any such order;

        (g)    comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
months, beginning with the first fiscal quarter beginning after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any similar rule promulgated under the Securities Act);

        (h)    list such securities on any securities exchange or market on
which any stock of Ascent is then listed, if the listing of such securities is
then permitted under the rules of such exchange;

        (i)    if requested by the managing underwriters, if any, or the Holders
of a majority of the Registrable Securities being registered, (i) promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriters, if any, and such Holders reasonably
agree should be included therein to the extent required by applicable law and
(ii) make all required filings of such prospectus supplement or such
post-effective amendment as soon as practicable after Ascent has received
notification of the matters to be incorporated in such prospectus supplement or
post-effective amendment; provided, however, that Ascent will not be required to
take any actions under this Section 5(i) that are not, in the opinion of counsel
for Ascent, required by applicable law; and

        (j)    enter into such agreements (including, in the event of an
underwritten offering, an underwriting agreement in form, scope and substance as
is customary in underwritten offerings) and take all such other commercially
reasonable actions in connection therewith (including those reasonably required
by the Holders of a majority of the Registrable Securities being sold or, in the
event of an underwritten offering those requested by the managing underwriters)
in order to permit the disposition of such Registrable Securities and in such
connection, if the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
underwriters, if any, with respect to the business of Ascent and its
subsidiaries, the registration statement, the prospectus and documents
incorporated by reference or deemed incorporated by reference in the
registration statement, if any, in each case, in form, substance and scope if
and when requested; (ii) obtain opinions of counsel to Ascent and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any, and the Holders of
a majority of the Registrable Securities being sold) addressed to such selling
Holders of Registrable Securities and each of the, underwriters, if any,
covering the matters customarily covered in opinions requested in underwritten
offerings and such other matters as may be reasonably requested by such Holders
and underwriters, including without limitation the matters referred to in clause
(i) above; (iii) use its reasonable commercial efforts to obtain "comfort"
letters and updates thereof from the independent certified public accountants of
Ascent (and, if necessary, any other certified public accountants of any
subsidiary of Ascent or of any business acquired by Ascent for which financial
statements and financial data is, or is required to be, included in the
Registration Statement), addressed to each of the underwriters, if any, such
letters to be in customary form and covering matters the type customarily
covered in "comfort" letters in connection with underwritten offerings; and (iv)
deliver such documents and certificates as may reasonably be requested by the
Holders of a majority of the Registrable Securities being sold, the Special
Counsel and the managing underwriters, if any, to evidence the continued
validity of the representations and warranties of Ascent and its subsidiaries
made pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in the underwriting, agreement or similar agreement entered
into by Ascent. The foregoing actions will be taken in connection with each
closing under such underwriting or similar agreement as and to the extent
required thereunder.

        From time to time after a transfer of Registrable Securities pursuant to
a registration statement, Ascent will file all reports required to be filed by
it under the Securities Act and the Exchange Act. Ascent may require each Holder
to agree to keep confidential any non-public information relating to Ascent
received by such Holder and not disclose such information (other than to an
Affiliate or prospective purchaser who agrees to respect the confidentiality
provisions of this Section 5) until such information has been made generally
available to the public unless the release of such information is required by
law or necessary to respond to inquiries of regulatory authorities.

        Section 6.    Registration Expenses; Hold-Backs.

         (a)    In connection with any Demand Registration or any Piggyback
Registration, Ascent shall pay the following expenses incurred in connection
with such registration: (i) filing fees with the Commission; (ii) fees and
expenses of compliance with securities or blue sky laws (including reasonable
fees and disbursements of counsel in connection with blue sky qualifications of
the Registrable Securities); (iii) printing expenses; (iv) fees and expenses
incurred in connection with the listing of the Registrable Securities; (v) fees
and expenses of counsel and independent certified public accountants for Ascent
and (vi) the reasonable fees and expenses of any additional experts retained by
Ascent in connection with such registration. In connection with the preparation
and filing of a Registration Statement pursuant to Section 3(a), Ascent will
also pay the reasonable fees and expenses of the Special Counsel. The Holders
shall pay any underwriting fees, discounts or commissions attributable to the
sale of Registrable Securities and any other expenses of the Holders.

        (b)    No person may participate in any underwritten registered offering
contemplated hereunder unless such Person (i) agrees to sell its securities on
the basis provided in any underwriting agreements approved by the Persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and this Agreement.

        (c)    The Holders agree not to effect any public sale (including a sale
pursuant to Rule 144 of the Securities Act) of any Registrable Securities, or
any securities convertible into or exchangeable or exercisable for such
securities, during the 14 days prior to, and during the 90-day (180 days in the
case of an initial public offering of Common Stock) period beginning on, the
effective date of any underwritten Demand Registration or any underwritten
Piggyback Registration (other than the Registrable Securities to be sold
pursuant to such registration statement).

        Section 7.    Indemnification.

         (a)    In the event of any registration of any of its securities under
the Securities Act pursuant to this Agreement, to the extent permitted by law,
Ascent shall indemnify and hold harmless the Holders, the Holders' directors,
officers, partners, employees, representatives and agents, and each other
person, if any, who controls any Holder within the meaning of Section 15 of the
Securities Act or Section 20(a) of the Exchange Act (a "Controlling Person"), to
the fullest extent possible against any Losses, as incurred, directly or
indirectly caused by, related to, based upon, arising out of or in connection
with any untrue or alleged untrue statement of a material fact contained in any
registration statement, prospectus or form of prospectus, or in any amendment or
supplement thereto, or in any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, except insofar as such Losses are
based upon information relating to such Holder and furnished in writing to
Ascent by such Holder expressly for use therein; provided, however, that Ascent
shall not be liable to any Indemnified Party to the extent that any such Losses
arise solely out of an untrue statement or alleged untrue statement or omission
or alleged omission made in any preliminary prospectus if (i) such Indemnified
Party or related Holder failed to send or deliver a copy of the prospectus with
or prior to the delivery of written confirmation of the sale by such Indemnified
Party or the related Holder to the Person asserting the claim from which such
Losses arise; (ii) the prospectus would have corrected such untrue statement or
alleged untrue statement or omission or alleged omission; and (iii) Ascent has
complied with its obligations under Section 5(e). Ascent shall also, jointly and
severally, indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution and their
Controlling Persons to the same extent as provided above with respect to the
indemnification of the Holders.

        (b)    In connection with any registration statement, prospectus or form
of prospectus, any amendment or supplement thereto, or any preliminary
prospectus in which a Holder is participating, such Holder shall furnish to
Ascent in writing such information as Ascent reasonably requests for use in
connection with any registration statement, prospectus or form of prospectus,
any amendment or supplement thereto, or any preliminary prospectus and shall,
without limitation as to time, indemnify and hold harmless Ascent, its
Controlling Persons, and the officers, directors, partners, employees,
representatives and agents of such Controlling Persons, to the fullest extent
lawful, from and against all Losses arising out of or based upon any untrue or
alleged untrue statement of a material fact contained in any registration
statement, prospectus or form of prospectus or in any amendment or supplement
thereto or in any preliminary prospectus, or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading to the extent, but only to the extent, that such untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission of a material fact is contained in any information so furnished in
writing by such Holder to Ascent expressly for use therein. In no event shall
the liability of any selling Holder be greater in amount than the dollar amount
of the proceeds (net of payment of all expenses) received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

        (c)    If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an "Indemnified Party"), such Indemnified Party
shall promptly notify the party or parties from which such indemnity is sought
(individually, an "Indemnifying Party" and, collectively, the "Indemnifying
Parties") in writing; provided, that the failure to so notify the Indemnifying
Parties shall not relieve the Indemnifying Parties from any obligation or
liability except to the extent that it shall be finally determined by a court of
competent jurisdiction (which determination is not subject to appeal) that the
Indemnifying Parties have been prejudiced materially by such failure. The
Indemnifying Party shall have the right, exercisable by giving written notice to
an Indemnified Party, within twenty days after receipt of written notice from
such Indemnified Party of such Proceeding, to assume, at its expense, the
defense of any such Proceeding; provided, that an Indemnified Party shall have
the right to employ separate counsel in any such Proceeding and to participate
in the defense thereof, but, subject to Section 6, the fees and expenses of such
counsel shall be at the expense of such Indemnified Party unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
Proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such Proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or Controlling Persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or Controlling Person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense thereof and the reasonable fees
and expenses of such counsel shall be at the expense of the Indemnifying Party;
it being understood, however, that, the Indemnifying Party shall not, in
connection with any one such Proceeding or separate but substantially similar or
related Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such Indemnified Party).

        No Indemnifying Party shall be liable for any settlement of any such
Proceeding effected without its written consent, but if settled with its written
consent, or if there be a final judgment for the plaintiff in any such
Proceeding, each Indemnifying Party jointly and severally agrees, subject to the
exceptions and limitations set forth above, to indemnify and hold harmless each
Indemnified Party from and against any and all Losses by reason of such
settlement or judgment. The Indemnifying Party shall not consent to the entry of
any judgment against an Indemnified Party or enter into any settlement that
imposes any obligation on any Indemnified Party that does not include as a term
thereof the giving by the claimant or plaintiff to each Indemnified Party of a
release, in form and substance reasonably satisfactory to the Indemnified Party,
from all liability in respect of such Proceeding for which such Indemnified
Party would be entitled to indemnification hereunder (regardless of whether any
Indemnified Party is a party thereto).

        (d)    If the indemnification provided for in this Section 7 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 7 would otherwise
apply by its terms (other than by reason of exceptions provided in this Section
7), then each applicable Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall have a joint and several obligation to contribute to
the amount paid or payable by such Indemnified Party as a result of such Losses,
in such proportion as is appropriate to reflect the relative fault of each
Indemnifying Party, on the one hand, and such Indemnified Party, on the other
hand, in connection with the actions, statements or omissions that resulted in
such Losses as well as any other relevant equitable considerations. The relative
fault of each Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent any such
statement or omission. The amount paid or payable by an Indemnified Party as a
result of any Losses shall be deemed to include any legal or other fees or
expenses incurred by such party in connection with any Proceeding, to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in Section 7(a) or 7(b) was available to such
party.

        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
or by any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7, an Indemnifying Party that is
a selling Holder shall not be required to contribute, in the aggregate, any
amount in excess of such Holder's Maximum Contribution Amount. A selling
Holder's "Maximum Contribution Amount" shall equal the excess of (i) the
aggregate proceeds received by such Holder pursuant to the sale of such
Registrable Securities over (ii) the aggregate amount of damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

        The indemnity and contribution agreements contained in this Section 7
are in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

        Section 8.    Rule 144.  Ascent covenants that it will file any reports
required to be filed by it under the Securities Act and the Exchange Act and
that it will take such further action as any Holder may request to the extent
required from time to time to enable the Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 under the Securities Act, as such rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission. Upon the request of a Holder, Ascent will deliver to the
Holder a written statement as to whether it has complied with such reporting
requirements.

        Section 9.    Assignment of Registration Rights.  A Holder may assign
its rights hereunder to a transferee or assignee at any time such Holder
transfers or assigns Registrable Securities representing not less than 0.5% of
all Registrable Securities subject to this Agreement to such transferee or
assignee; provided, that (a) Ascent is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; (b) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement by executing a counterpart signature page hereto; (c) such assignment
of Registrable Securities is made in compliance with the Securities Act; and (d)
such assignment shall be effective only if immediately following such transfer
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act. This Agreement may not be assigned by
Ascent without the prior written consent of the Qualified Holders.

        Section 10.    Miscellaneous.

         (a)    Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, certified
first-class mail (return receipt requested), next-day air courier or facsimile:

                (i)    if to a Holder, at the address of such Holder set forth
on Ascent's records.

                (ii)    if to Ascent, at:

                        Ascent Energy Inc.
                        650 Poydras Street, Suite 2200
                        New Orleans, LA 70130
                        Facsimile Number: (504) 522-1796
                        Attention: President

and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 10(a). All such notices and communications
shall be deemed to have been duly given: when delivered by hand, if personally
delivered; five days after being deposited in the mail, postage prepaid, if
mailed; one day after being timely delivered to a next-day air courier; and when
receipt is acknowledged by the addressee, if sent by facsimile.

        (b)    Amendment and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless Ascent has obtained the written consent of Holders of
at least a majority of the then outstanding Registrable Securities; provided,
that Section 7 shall not be amended, modified or supplemented, and waivers or
consents to departures from this proviso may not be given, unless Ascent has
obtained the written consent of each Holder affected thereby. Notwithstanding
the foregoing, a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders whose
securities are being sold pursuant to a registration statement and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities being sold by such
Holders pursuant to such registration statement; provided that the provisions of
this sentence may not be amended, modified or supplemented except in accordance
with the provisions of the immediately preceding sentence.

        (c)    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

        (d)    Governing Law.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without regard to rules of conflicts of laws.

        (e)    Filing.  A copy of this Agreement and of all amendments hereto
shall be filed at the principal office of Ascent.

        (f)    Headings and Internal References.  The headings in this Agreement
are for convenience of reference only and shall not limit or otherwise affect
the meaning hereof. References in this Agreement to "clauses" and "Sections"
shall be understood to refer to clauses and sections of this Agreement unless
otherwise specified.

        (g)    Remedies.  In the event of a breach by Ascent of any of its
obligations under this Agreement, each Holder, in addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Ascent agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall waive the
defense that a remedy at law would be adequate.

        (h)    No Inconsistent Agreements.  Ascent has not entered into, as of
the date hereof, and shall not enter into, after the date of this Agreement, any
agreement with respect to any of its securities that is inconsistent with the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

        (i)    Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties.

        (j)    Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement, and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by Ascent in respect of
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

        (k)    Attorneys' Fees.  In any Proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the prevailing party, as determined by the courts, shall be
entitled to recover reasonable attorneys' fees in addition to its costs and
expenses and any other available remedy.

        (l)    Third Party Beneficiary.  Ascent hereby expressly agrees and
acknowledges that the Holders are intended to be express third party
beneficiaries of this Agreement and that each Holder shall be entitled to
exercise any and all rights and remedies afforded to them under this Agreement
and the laws of the relevant jurisdiction applicable to third party
beneficiaries.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                                                                ASCENT ENERGY
INC., a Delaware corporation


                                                               
By:                                                                            
                                                                                               
Jeffrey Clarke
                                                                                                   
President

                                                                HOLDERS:

                                                                TCW/CRESCENT
MEZZANINE PARTNERS, L.P.

                                                                By: 
TCW/Crescent Mezzanine, L.L.C.
                                                                        its
Investment Advisor


                                                               
By:                                                                           
                                                                Name:
                                                                Title:

                                                                TCW/Crescent
Mezzanine Trust

                                                                By: 
TCW/Crescent Mezzanine, L.L.C.
                                                                        its
Investment Advisor

                                                               
By:                                                                       
                                                                Name:
                                                                Title:

                                                                TCW/CRESCENT
MEZZANINE INVESTMENT
                                                                PARTNERS, L.P.

                                                                By: 
TCW/Crescent Mezzanine, L.L.C.
                                                                        its
Investment Advisor

                                                               
By:                                                                        
                                                                Name:
                                                                Title:

                                                                SHARED
OPPORTUNITY FUND IIB, L.L.C.

                                                                By:  TCW Asset
Management Company
                                                                        as its
Investment Adviser

                                                               
By:                                                                        
                                                                Name:
                                                                Title:

                                                               
By:                                                                         
                                                                Name:
                                                                Title:

                                                                TCW SHARED
OPPORTUNITY FUND III, L.P.

                                        `                       By:  TCW Asset
Management Company
                                                                        Its
Investment Adviser

                                                               
By:                                                                       
                                                                Name:
                                                                Title:

                                                               
By:                                                                        
                                                                Name:
                                                                Title:

                                                                TCW LEVERAGED
INCOME TRUST IV, L.P.

                                                                By:  TCW Asset
Management Company
                                                                        As its
Investment Adviser

                                                               
By:                                                                      
                                                                Name:
                                                                Title:

                                                               
By:                                                                     
                                                                Name:
                                                                Title:

                                                                By:  TCW (LINC
IV), L.L.C.
                                                                        As
General Partner

                                                                By:  TCW Asset
Management Company
                                                                        As its
Managing Member

                                                               
By:                                                                        
                                                                Name:
                                                                Title:

                                                               
By:                                                                        
                                                                Name:
                                                                Title:

                                                                JEFFERIES &
COMPANY, INC.

                                                               
By:                                                                     
                                                                                           
Robert J. Welch
                                                                                             
Vice President

                                                                JEFFERIES
PARTNERS OPPORTUNITY
                                                                FUND, L.L.C.

                                                                By:  Jefferies &
Company, Inc.,
                                                                        As
Manager

                                                               
By:                                                                       
                                                                                                
Robert J. Welch
                                                                                                  
Vice President

                                                                JEFFERIES
PARTNERS OPPORTUNITY
                                                                FUND II, L.L.C.

                                                                By:  Jefferies &
Company, Inc.,
                                                                        As
Manager

                                                               
By:                                                                         
                                                                                                
Robert J. Welch
                                                                                                  
Vice President

                                                                JEFFERIES
EMPLOYEES OPPORTUNITY
                                                                FUND, L.L.C.

                                                                By:  Jefferies &
Company, Inc.,
                                                                       As
Manager

                                                               
By:                                                                        
                                                                                                
Robert J. Welch
                                                                                                  
Vice President

                                                                JEFFERIES
INVESTORS XVI, L.L.C.

                                                                By:  Jefferies &
Company, Inc.,
                                                                       As
Manager

                                                               
By:                                                                         
                                                                                                   
Jerry M. Gluck
                                                                                           
Executive Vice President


                                                                ING FURMAN SELZ
INVESTORS III L.P.
                                                                ING BARINGS U.S.
LEVERAGED EQUITY 
                                                                     PLAN LLC
                                                                ING BARINGS
GLOBAL LEVERAGED
                                                                     EQUITY PLAN
LTD.

                                                                By:  FS PRIVATE
INVESTMENTS III LLC,
                                                                        Manager

                                                               
By:                                                                     
                                                                Name:
                                                                Title: Managing
Member

                                                               
______________________________________
                                                                                           
Jeffrey Clarke

                                                               
______________________________________
                                                                                            
Larry Keller

                                                               
______________________________________
                                                                                             
Keri Clarke

                                                               
______________________________________
                                                                                       
Michael P. Morgan

                                                               
______________________________________
                                                                                       
Stephen A. Landry

                                                       ASCENT ENERGY INC.
                                        REGISTRATION RIGHTS AGREEMENT

        This signature page is for the Registration Rights Agreement dated as of
July __, 2001 (the "Agreement"), by and among Ascent and the Holders, and by
execution below the undersigned agrees that it shall be attached as a signature
page to such Agreement.

                                                                
By:                                                                      
                                                                
Name:                                                                    
                                                                
Title:                                                                    
                                                                 Tax I.D.
No.:                                                       
                                                                
Address:                                                              
                                                                                                                                             
                                                                                                                                             
                                                                
Attention:                                                              
                                                                 Fax
Number:                                                        
                                                                 Phone
Number:                                                     
